Citation Nr: 1434357	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  11-08 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for nonservice-connected pension benefits. 


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel











INTRODUCTION

The Veteran had active military service from June 1985 to September 1987.
  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO).

In March 2014 the Veteran withdrew his request for a travel Board hearing. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
 
A review of the Virtual VA paperless claims processing system reveals the Veteran's May 2010 notice of disagreement that was reviewed by the RO in the February 2013 statement of the case (SOC) and a March 2014 report of contact, the withdrawl of his Board hearing noted above.  The Board finds that since the pertinent evidence has been considered by the RO the Veteran is not prejudiced from the RO adjudicating the issue on appeal. 


FINDING OF FACT

The Veteran does not have at least 90 days of active service during a period of war.


CONCLUSION OF LAW

The claim for a permanent and total rating for nonservice-connected disability VA pension purposes must be denied by operation of law.  38 U.S.C.A. § 1521, 5107 (West 2002); 38 C.F.R. §3.3 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In some cases, however, the VCAA need not be considered because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also 38 C.F.R. § 3.159(b)(3)(ii)  (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  This is such a case.  As discussed below, the facts are not in dispute; instead, resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations.  The VCAA is therefore inapplicable and need not be considered in this case.  See Mason v. Principi, 16 Vet. App. 129, 132   (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 5-2004 (June 23, 2004).

II. Analysis 

The law authorizes the payment of non-service connected disability pension to a veteran of a war who has the requisite service and who is permanently and totally disabled.  38 U.S.C.A. §§ 1502, 1521.  In pertinent part, eligibility for pension may be established by a veteran having active service of either (1) 90 days or more during a period of war; (2) a period of 90 consecutive days or more when such period began or ended during a period of war; (3) or an aggregate of 90 days or more in two or more separate periods of service during more than one war; or (4) served in active military service and was discharged or released from such wartime service by reason of disability adjudged service-connected, or at time of discharge had a service-connected disability, shown by official service records, which in medical judgment would have justified a discharge for disability.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3) . 

The Veteran served on active duty from June 1985 to September 1987.  The Board notes that this was not during a period of war since the Vietnam Era ended on May 7, 1975, and the Persian Gulf War began on August 2, 1990.  38 U.S.C.A. § 10 ; 38 C.F.R. § 3.2(f) (g).  Thus, he does not meet the threshold of 90 days of war service for consideration for nonservice-connected pension. 

Hence, pursuant to governing legal authority, he cannot meet the threshold requirements, and the claim must be denied as lacking legal merit. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Nonservice-connected pension benefits is denied. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


